Atwood Minerals & Mining Corp.
1400 OLD COUNTRY ROAD, SUITE 206
WESTBURY, NEW YORK 11590






As of April __, 2010


Jonathan Kossman
Slades Paddock
East Coker, Yeovil, Somerset BA22 9JY




Dear Mr. Kossman:


We are delighted to extend to you this offer of full time employment with Atwood
Minerals & Mining Corp., a Nevada corporation (the “Company”), as President –
Phreadz division.  The purpose of this letter is to inform you of the terms of
this full time employment offer, including reporting relationships, compensation
and employee benefits.  This letter supersedes any and all other offers and
agreements made to you either verbally or in writing, each of which, if any,
shall be deemed automatically terminated and of no further force or effect upon
your execution of this offer letter.


POSITION: 
“President – Phreadz division”



You will be employed in the position noted above.  You shall perform your duties
consistent with your experience and abilities in furtherance of the Company’s
interests and shall devote your full business time, attention, skill and energy
to the business and affairs of the Company during the Term and the Company will
be entitled to all of the benefits and profits arising from or incident to all
such work and services.


REPORTS TO:
The Company’s Board of Directors and Chief Executive Officer.



TERM:
The initial term of this employment shall commence on April __, 2010 and shall
continue thereafter for a period of two (2) years unless earlier terminated
pursuant to the terms hereof.  Upon expiration of the initial term, this
employment letter shall automatically renew for successive one (1) year periods
unless either party terminates this employment by written notice at least thirty
(30) days prior to the expiration of the then applicable term.  The initial term
and any renewal thereof are referred to herein as the “Term.”



BASE SALARY:
This is an exempt position, which means this is a salaried position.  As of the
Effective Date, you will receive a base monthly salary of Ten Thousand Dollars
($10,000) (the “Base Salary”), and payable in accordance with the Company’s
standard pay periods, and subject to all applicable state and Federal taxes and
withholdings.



CASH BONUS:
You will be eligible to receive a cash bonus, at the discretion of the Company’s
Board of Directors based on criteria to be established by the Board.



 
1

--------------------------------------------------------------------------------

 
REPRESENTATIONS:
You hereby acknowledge and agree that effective upon execution of this Agreement
and the closing of the Securities Purchase Agreement by and among the Company,
Phreadz USA LLC (“Phreadz”) and the members of Phreadz (the “Phreadz Purchase
Agreement”) that  the Consulting Agreement dated May 11, 2009 by and between you
and Phreadz shall be terminated and of no further force and effect and you
hereby waive any rights you may have had and shall have no further rights
thereunder.



 
You hereby represent and warrant that (i) you have carefully reviewed and
considered the risk factors discussed in the “Risk Factors” attached as Exhibit
D to the Phreadz Purchase Agreement (which Risk Factors set forth the risks of
the Company on a consolidated basis after giving effect to the consummation of
both the Phreadz Purchase Agreement and the Securities Purchase Agreement by and
among the Company, Universal Database of Music USA LLC and the members thereof)
(ii) you have been furnished with or has have the opportunity to acquire, and to
review copies of all of the Company’s publicly available documents and (iii) you
understand that if the Company does not receive sufficient funding, it may not
be able to pay you the compensation due under this Agreement.



EQUITY INCENTIVE
GRANTS:
Following the twelve (12) month anniversary of your employment with the Company,
you will be eligible to receive future grants of equity units in the Company
pursuant to the Company’s equity incentive plan, at the discretion of the
Company’s board of directors, upon the satisfaction of milestones to be
established.



BENEFITS:
You will, during the Term of your employment with the Company, be permitted to
participate in such employee benefit plans of the Company that may be in effect
from time to time and that are offered to the Company’s other similarly
situated, full-time employees to the extent you are eligible under the terms of
those plans.  These plans can be changed at the Company’s discretion and with or
without the appropriate notices, if any, as mandated by State or Federal Laws.



VISA SPONSORSHIP:
During the term of your employment, the Company will provide the required
sponsorship for your H-1B Visa under the United States Immigration & Nationality
Act.



VACATION; HOLIDAYS:
You will be entitled to two (2) weeks paid vacation time each calendar year in
accordance with the vacation policies of the Company in effect for its senior
executive, full-time employees from time to time.  You will also be entitled to
the paid holidays set forth in the Company’s policies.



 
2

--------------------------------------------------------------------------------

 
TERMINATION FOR
CAUSE:
Your employment may be terminated for Cause.  For purposes of this Agreement, a
termination for “Cause” shall mean the commission by you of an act or omission
which constitutes one or more of the following: (a) a conviction of or pleading
of no contest or guilty to any felony under the laws of the United States or any
state or political subdivision thereof, (b) fraud, willful neglect, gross or
reckless misconduct in the performance of your duties with respect to the
Company or its affiliates or subsidiaries, (c) your willful failure to follow
proper and reasonable instructions of the Company’s Board of Directors; (d) any
intentional misuse or intentional disclosure by your of material confidential
information or trade secrets of the Company (or its affiliates or subsidiaries
thereto) for purposes not related to or reasonably in the best interests of the
Company, as applicable, that adversely effects the business or affairs of the
Company in a material manner; or (e) conduct that is a breach of fiduciary duty,
self-dealing or conflict of interest that has a material adverse effect on the
business of the Company and, if curable, is not cured by the Purchaser within
thirty (30) days after receipt of written notice thereof from the Company.



LOYAL AND
CONSCIENTIOUS
PERFORMANCE:
You agree that to the best of your ability and experience, you will at all times
loyally and conscientiously perform all job duties and obligations to the
reasonable satisfaction of the Company.  While employed by the Company, you will
devote all of your entire business time, attention, skill and energy to the
business of the Company and the Company will be entitled to all of the benefits
and profits arising from or incident to all such work, services and advice.  You
will not, whether directly or indirectly, render any services of a commercial or
professional nature to any person or organization, whether for compensation or
otherwise, without the prior written consent of the Company’s Board of
Managers.  You will act in the best interest of the Company at all times.



CONFIDENTIALITY
AGREEMENT:
Due to the nature of the Company’s business and investment in research,
marketing, and sales plans, you will be required to sign the Company’s standard
form of Employee Confidentiality and Assignment of Creative Works Agreement as a
condition of employment in the form attached hereto as Exhibit A.  The
Confidentiality Agreement shall remain in full force and effect in accordance
with the terms thereof and shall survive the termination or expiration of the
Term of your employment in accordance with its terms.



 
3

--------------------------------------------------------------------------------

 
NON-SOLICITATION:
You understand and agree that the Company’s employees and any information
regarding the Company’s employees are confidential and constitute trade
secrets.  Accordingly, you agree that during the Term of your employment, and
for a period of one (1) year following the termination thereof, you will not,
either directly or indirectly, separately or in association with others,
interfere with, impair, disrupt or damage the Company’s business by soliciting
or attempting to hire any of the Company’s employees or causing others to
solicit or encourage any of the Company’s employees to discontinue their
employment with the Company; provided, however, that you being named as a
referral on the resume of a Company employee and you responding to inquiries
resulting therefrom, or the placing of an ad or general solicitation in a
newspaper or other media, shall not violate this section.  You agree that this
covenant is reasonable with respect to its duration, geographical area and
scope.  You acknowledge that your breach of the covenants contained in this
section would cause irreparable injury to the Company and agree that in the
event of any such breach, the Company shall be entitled to seek temporary,
preliminary and permanent injunctive relief without the necessity of proving
actual damages or posting any bond or other security.



 
[Signature Page Follows]

 
 
4

--------------------------------------------------------------------------------

 
Please indicate your acceptance of our offer by signing the enclosed original of
this letter and returning it to me within five (5) calendar days.  Signing this
letter also signifies your understanding that this letter sets out our entire
agreement between you and the Company, which can only be modified by a written
agreement, signed by a duly authorized representative of the Company.  This
offer letter will be governed by and construed in accordance with the laws of
the State of California, without regard to principles of conflicts of law.  This
offer letter shall be binding upon and inure to the benefit of the Company’s
successors and assigns.
 
On your first day of employment, you will be asked to verify employment
eligibility for immigration and naturalization purposes. In some instances,
depending upon your assignment, this may be required prior to actual employment
date.
 


We look forward to your association with the Company.


If you have any questions please feel free to call me at the number set forth
above.

 

  Sincerely;         ATWOOD MINERALS & MINING CORP.               By:     Name:
    Its:  

 




I hereby agree to the terms and conditions of this Employment Offer of Atwood
Minerals & Mining Corp.


 

    JONATHAN KOSSMAN  

 


[Signature Page to Offer of Employment]


 
5

--------------------------------------------------------------------------------

 
EXHIBIT A
CONFIDENTIALITY AGREEMENT


(see attached)
 
 
6

--------------------------------------------------------------------------------

 